internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend foundation scholarship school dollar_figure amount f g h x dear uil we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated april our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that f will operate a grant-making program called g the purpose of g and to promote medical school attendance by well qualified individuals who may otherwise forego pursuit of a medical degree is to provide a scholarship to an individual pursuing a medical degree at h you will award a scholarship in the amount of x per academic year which is paid directly to h on behalf of the recipient to offset the recipient's medical tuition the scholarship funds will only be given to h after confirmation that the recipient is enrolled and in good standing with h information to apply for g is publicized through a bulletin published and distributed by h and through email distributed by h’s financial aid office you anticipate approximately students to be eligible to apply for the scholarship each year completed applications will be submitted to f and reviewed by a selection committee the selection criteria will include but will not be limited to the applicant's demonstrated academic ability and achievements good character work ethic and economic need the selection committee also will consider the extent to which an applicant was required to overcome significant challenges in order to gain acceptance to h the selection committee will finalists review the applications received and ultimately develop a list of three to five finalists will be contacted for telephone interviews and the selection committee will choose the ultimate recipient of the scholarship your president and other members of your board will make up the selection committee members of the selection committee will have medical experience and experience in operations of charitable organizations your scholarships are automatically renewed each academic year as long as the grantee is enrolled in and in good standing at h not to exceed four years in the event that the recipient does stop withdraw or leave h no further grants will be paid to h on behalf of the recipient your scholarship will be awarded in an objective manner and on a nondiscriminatory basis and will be excluded from the recipient's gross_income to the extent that it is used for tuition books and equipment required in pursuit of the recipient’s medical degree g will not have any requirements that the recipient s teach conduct research work provide service or produce an item or product you will retain all records submitted by the recipients and h which will include the name of the recipient the amount of the scholarship awarded and the purpose of the scholarship also you will obtain and maintain in your files evidence that no recipient is related to any members of the selection committee or is a disqualified person’ members of the selection committee will not be in a position to receive private benefit directly or indirectly if certain potential grantees are selected over others if a misuse of scholarship funds is uncovered or suspected after an investigation requests for return of funds to you will be submitted to h and the recipient and if necessary legal proceedings for recovery_of scholarship funds will be commenced sec_4945 and b of the code impose certain excise_taxes on taxable expenditures’ made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance and activities that the grants are intended to finance ii based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
